*436On Application fob Rehbaking.
Manning, J.
Wo permitted oral argument on this application chiefly because our decision was based upon a construction of the company’s charter that had not been presented at tins bar. The argument against-it resolves itself into a single proposition, i. e. that the 11th section of the Act distinctly and in terms declares the water supply to be the consideration of the exemption from taxation, which declaration the Court can neither enlarge, restrict, nor otherwise alter, and the inevitable consequence is that the exemption having become inoperative, there c.an no longer be a free water supply of any quantity whatever.
Regarded from this standpoint it is manifest then that these two things — the exemption and the water supply — were considered exact equivalents, and it was the intention of the parties and the legislature that they should so he held. It might be that in the fluctuation's of values the taxes should not always be the same, or that in the needs of the city or its profusion in using water the supply would vary, so that a year might come when the taxes will preponderate, over the cost of the water supply as greatly as the latter does now over the former. Contingencies of this kind were foreseen, but the principle was stamped in the Act that however unequal arithmetically these two sums might he, they should bo equal in the contemplation of the statute and that the one should he the- exact equivalent of the other.
This is sufficient answer to the contention that the exemption is the sole consideration for the water supply, but a review of the statute in all its parts and of our construction of it impresses us with a settled conviction that the exemption was not the sole consideration but the privileges conferred as well.
The legislature was creating a company with large powers and valuable privileges, and extending the exercise of them through half a. century. The city was transferring to this company all of her interests, pecuniary, sanitary, protective, etc. For such grants, and for exemption from the burden of taxation, a free supply of water for all the city’s purposes might be considered a reasonable equivalent, but nothing less; and when a part of the one equivalent is withdrawn, equity requires that only a pro rata part of-tlie other should no longer be free.- This adjusts the debt each owes the other as nearly as we can -adjust-it. It-would be perfect equity that the one -should compensate thfe'other, bdt the law interposes and declares a tax not compensable.
The rehearing is refused.